UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7404


JAMES R. DATOR,

                    Petitioner - Appellant,

             v.

WARDEN JOSEPH MCFADDEN, Lieber Corr Inst,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Margaret B. Seymour, Senior District Judge. (1:15-cv-01698-MBS)


Submitted: June 27, 201                                            Decided: July 6, 2017


Before NIEMEYER, SHEDD, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James R. Dator, Appellant Pro Se. Donald John Zelenka, Deputy Attorney General,
James Anthony Mabry, Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James R. Dator seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2254 (2012) petition. The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended that

relief be denied and advised Dator that failure to file timely objections to this

recommendation would waive appellate review of a district court order based upon the

recommendation. However, Dator filed no objections to the recommendation.

      The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Dator

has waived appellate review by failing to file objections after receiving proper notice.

Accordingly, we deny a certificate of appealability and dismiss the appeal.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                              DISMISSED




                                            2